PER CURIAM:
Lucien Antonio Roberts appeals from the district court’s orders denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and denying his motion for reconsideration. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Roberts, No. 4:99-cr-00021-RBS-4 (E.D. Va. filed June 18, 2008 & entered June 19, 2008; July 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.